DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of application 14/641,164 now USPN 9,981,076, and claims priority from application 61/695,925 filed 08/31/2012.
 
Status of Claims
Claims 1-23 are pending and present for consideration.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/23/18 has been considered by the Examiner.

Claim Objections
Claims 1-23 are objected to because of the following informalities: lack of antecedent basis.  The claims are replete with antecedent basis issues. The applicant is reminded that every time a limitation is introduced it must the preceded by an “a” or an “an”.  The examiner believes these issues do not rise to the level where they affect the meaning of the terms within the claims.  However, all of the claims must be reviewed and all errors corrected. The examiner has included a plurality of examples below :
Claim 1 recites the limitation "the myocardium" in line 7, "the inlet cannula" in line 9, "the apical ring" in line 10.  
Claim 1 recites the limitation "a heart" in line 3.  Claim 1 already sets forth a heart of a patient in line 1. The applicant is advised to amend claim 1 to recite “the heart of the patient”.
Claim 6 recites the limitation "the rigid frame" in line 1.  
Claim 15 recites the limitation “the overlap” in line 4.
Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 19, and 25 of USPN 9,199,019. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and USPN 9,199,019 are primarily directed to a method for attaching a heart pump to a heart comprising attaching a cuff to a heart, forming an opening in the heart, positioning the heart pump in the opening, attaching the heart pump to the cuff, wherein the cuff comprises a fabric material supported by a rigid insert, the cuff having a flexural modulus greater than 50 psi.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation “the opening defined by the apical ring” in lines 9-10. The claim is indefinite because there is insufficient antecedent basis for this limitation in the claim. It is unclear where the opening and the apical ring are located, and it is unclear if the opening is the same or different from the central opening set forth in line 4. Claims 2-23 are indefinite by virtue of their dependence on Claim 1.

Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571) 272-7137.  The examiner can normally be reached  9AM - 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774